Citation Nr: 0432611	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
disability.

4.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
disability.

5.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, Type 2.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in May 2002, the RO granted the 
veteran's claim for service connection for diabetes mellitus, 
and assigned a 20 percent evaluation effective July 2001.  In 
addition, the RO denied service connection for diabetic 
retinopathy, to include as secondary to service-connected 
disability.  The veteran disagreed with the assigned rating 
and the denial of service connection.  In a rating decision 
dated in September 2002, the RO denied service connection for 
hypertension, coronary artery disease and peripheral vascular 
disease, all to include as secondary to service-connected 
disability.

The Board notes that in a March 2003 rating decision, the RO 
assigned an effective date of May 8, 2001, for the grant of 
service connection and the award of a 20 percent evaluation 
for diabetes mellitus.  

The veteran indicated on his substantive appeal submitted in 
February 2003 that he wanted to testify at a hearing before a 
Veterans Law Judge at the Board.  While a hearing was 
scheduled, in a statement dated in July 2003, the veteran 
noted that he would not attend the hearing, and it was, 
accordingly, cancelled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
hypertension, coronary artery disease and peripheral vascular 
disease, all to include on a secondary basis.  The Board 
notes that VA examinations were conducted in June 2002, and 
the examiner provided opinions concerning whether these 
conditions were secondary to the veteran's service-connected 
diabetes mellitus.  It is significant to point out, however, 
that the examiner did not comment on whether the veteran's 
diabetes mellitus aggravated his hypertension, coronary 
artery disease or peripheral vascular disease.  See Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, for 
his service connection claims, to include as secondary to 
service-connected disability, as specified in 38 U.S.C.A. 
§ 5103(a) and (b).  In this case, the appellant has not been 
provided with notice of what specific information and/or 
specific medical or lay evidence, not previously submitted, 
is necessary to substantiate each of his service connection 
claims, to include as secondary to service-connected 
disability, and what specific evidence, if any, he is 
expected to obtain and submit, and what specific evidence 
will be retrieved by VA.  Further, he must be advised to send 
any evidence in his possession pertinent to the appeal to VA.  
The Board notes that the statement of the case issued in 
February 2003 provided the pertinent regulation concerning VA 
development, but this is not sufficient to comply with the 
requirements of the law.  It is further noted that the 
January 2002 letter sent by the RO to the veteran only 
addressed the issue of service connection for diabetes 
mellitus, Type 2.  No mention was made of the disabilities 
for which the veteran seeks service connection as being 
secondary to diabetes mellitus.  

With respect to the veteran's claim for an increased rating 
for diabetes mellitus, the Board points out that the veteran 
has not been afforded a VA examination to evaluate this 
condition.  The Board finds, therefore, that an examination 
is appropriate.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  Specifically, the 
appellant must be informed of the 
specific information and/or specific 
medical or lay evidence, not previously 
submitted, that is necessary to 
substantiate his claim for service 
connection for diabetic retinopathy, 
hypertension, coronary artery disease and 
peripheral vascular disease, all to 
include as secondary to service-connected 
disability, to include what specific 
evidence, if any, he is expected to 
obtain and submit, and what specific 
evidence will be retrieved by VA.  
Further, he must be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for diabetes mellitus 
since May 2001, and for an eye 
disability, hypertension, coronary artery 
disease and peripheral vascular disease, 
since service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

3.  The veteran should then be afforded 
an appropriate VA examination to 
determine the nature and severity of his 
diabetes mellitus, to include whether the 
veteran has diabetic retinopathy.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  The RO should contact the VA 
physician who conducted the VA 
examinations in June 2002 and request 
that he furnish an opinion, for each 
disability, concerning whether it is at 
least as likely as not that the veteran's 
diabetes mellitus aggravated coronary 
artery disease, hypertension or 
peripheral vascular disease.  If the 
examiner is not available, the RO should 
schedule appropriate examinations so that 
the requested opinion can be provided.  
If diabetic retinopathy is clinically 
identified, an opinion should also be 
provided as to whether such disability is 
etiologically related to, or aggravated 
by, service-connected disability.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to each examiner 
in conjunction with the examination(s).

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




